*870Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 1, 2003, which ruled that claimant was ineligible to receive additional unemployment insurance benefits under Labor Law § 599.
Labor Law § 599 provides for additional unemployment insurance benefits to a claimant attending an approved training course or program “clearly leading to the qualifications or skills for a specific occupation” (12 NYCRR 482.2 [b]). Claimant, while collecting regular unemployment insurance benefits following the loss of her employment under nondisqualifying circumstances, applied for additional benefits pursuant to Labor Law § 599 for the purpose of attending a nursing program. At the time of her application, however, claimant was completing prerequisite courses in the liberal arts program. Although these courses would eventually lead to a degree in nursing, they were not part of the actual nursing program. Inasmuch as claimant had not yet commenced any courses within the college nursing program, substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was ineligible to receive additional unemployment insurance benefits pursuant Labor Law § 599 (see generally Matter of Winston [Commissioner of Labor], 307 AD2d 574, 575 [2003]; Matter of Wasserman [Commissioner of Labor], 251 AD2d 883 [1998], lv denied 92 NY2d 815 [1998]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.